ON MOTION FOR REHEARING.
HAWKINS, Judge.
In his motion for rehearing appellant insists that we reached a wrong conclusion regarding the argument of the district attorney and urges that there is no difference between the argument here complained of and that discussed in Long v. State, 120 Texas Crim. Rep., 373, 48 S. W. (2d) 632.
We have again carefully reviewed the question and have heen unable to reach the opinion that we were wrong in the conclusion announced in our original opinion. We furthermore think the language employed in the two instances distinguish this case from Long v. State, supra.
The motion fo rehearing is overruled.

Overruled.